Warren E. Burger: We will hear arguments next in number 74-1606, Hortonville Joint School District.
Jack D. Walker: Mr. Chief Justice and may it please the Court. This case arises out of the application of procedural Due Process to a decision of an elected local School Board, to terminate and replace teachers who are striking unlawfully at the time of and after their discharge and replacement, and who in addition were given the opportunity to apply for reemployment, but did not do so. A divided Wisconsin Supreme Court, prior to this Court’s decision in Withrow versus Larkin, held that whenever a School Board has had prior involvement or stated in other way, whenever a School Board has an interest which is adverse to an employee interest, a Court or other agency not responsible for school district policy, must determine not only whether the School Board’s discharge decision was substantially lawful and not arbitrary, but also whether another course of action would have been more reasonable. In this case, the School Board under Wisconsin law have the exclusive duty to bargain with the labor union which represented its teaching employees, and in addition had the exclusive duty under State law to employ and dismiss teachers. The Wisconsin Court found these functions constitutionally incompatible. Facts are that in March of 1974, the School Board and the union were bargaining the for renewal of their collective bargaining agreement. On March 18, the teachers went on strike. At that time they were then teaching under one-year individual contracts of employment, pursuant to Wisconsin law. The strike closed the public school. During the strike, the District sent each teacher two letters inviting them to return to work and in the second warning that the School Board would not condone the strike. A few teachers offered to return to work in response to the first letter, but none offered to return in response to the second letter. When there was no response to the second invitation to return, the School Board decided to consider whether to terminate and replace the teachers. Pursuant to the apparent requirements of Board of Regents versus Roth, the teachers were given notice and an opportunity to be heard respecting the action under consideration. At the hearing, which was scheduled pursuant to those notices before the School Board, the teachers appeared as a group represented by a counsel and took the position that they would not speak individually and would not answer questions. Counsel on their behalf took the following positions. First that the School Board could infer they were in fact on strike. Second, that because the School Board was involved in the bargaining over which they were striking, the School Board could not act in the matter and could not infer that the strike was a breach of contract or unlawful. And third, counsel for the teachers asserted that the School Board had in the past not bargained in good faith as required by Wisconsin law. The counsel for the School Board reminded counsel for the teachers at that point that the correct forum under Wisconsin law for any allegation of an employer-prohibited practice was the Wisconsin Employment Relations Commission and informed counsel for the teachers that in his view, whether or not the School Board was alleged to have refused to bargain, was immaterial to the question of a strike, because under Wisconsin law there is no concept of a prohibited practice or justified strike and because in any event jurisdiction of those matters lay with the WERC. The WERC is an Agency similar to the National Labor Relations Board, which may decide and may annul any discharge which it’s found -- it finds to have been based in whole or in any part in an anti-union motivation. The counsel for the teachers in effect agreed that any remedy of an alleged prohibited practice would not terminate the strike, and that the teachers would return to work when a contract acceptable to them had been agreed upon. He did this by stating that it would do him no good to go before the WERC with an allegation of a prohibited practice. The teachers have in fact never filed any prohibited practice complaint against the School Board over any aspects of these matters, or never filed any such complaint at all, ever. Positions which were not taken by the teachers at the hearing were -- there was no attempt to prove or proof that there was any personal bias toward any individual teacher by any member of the School Board. Their position was an institutional incompatibility. Second, there was no offer to return to work made by the teachers at that hearing or any indication of an offer other than that in effect, the strike would continue until agreement satisfactory to teachers was reached. After the hearings, the School Board met and voted to terminate and replace the teachers. As a part of the same decisions, the School Board determined to invite each teacher to apply for reemployment, and each notice, a written notice of termination to each teacher in fact did contain what the Wisconsin Court described as a notice of a right to apply for reinstatement. Only one teacher did so apply and he was returned to his former position. On April 8, 1974, the schools reopened with contractive replacements. This action was begun alleging a denial of Due Process and in connection with beginning the action, the teachers asked a Wisconsin Circuit Court to enjoin the School Board from hiring permanent replacements, but did not in connection with that motion make an offer to return to work. After an evidentiary hearing, the Wisconsin Court denied the injunction against hiring replacements, and he noted in his opinion doing so that the teachers were still on strike and consequently depriving themselves of employment on April 11, 1974, some nine days after the terminations and four days after the school opened with contracted replacements. With respect to the underlying complaint, the School Board moved for summary judgment and in connection of that motion each party had the opportunity to and did make a record to show facts, which they thought were material and in dispute. The significance here is that the teachers again made no claim of or facts to show any personal bias on the part of any member of the School Board toward any individual teacher. Again, the focus was an institutional incompatibility, and again, with respect to this motion in June of 1974, the teachers made no effort to claim that there had been any offer to return to work. The later point is significant because in briefs before this Court, respondent’s now claim that they could prove that there was an offer made in April of ’74, however, the incident referred to was not an unconditional offer and was conditional and was in fact made on April 25, some eighteen days after the School Board had contracted and begun operating with contracted replacements. The Circuit Court granted the Board’s motion for summary judgment in the teachers' appeal. The Wisconsin Supreme Court held that under state law, a School Board could discharge these teachers who engaged in the prohibited strike, and the Court rejected the claim that prohibiting this strike was a denial of equal protection. However, the Wisconsin Court held that the teachers have been denied procedural Due Process. In Wisconsin Court’s view, under Morrissey versus Brewer, even in a case of a stipulated or undisputed facts, an involved decision maker had to decide what to do on the basis of those facts. The Wisconsin Court also did not make any finding of a personal bias. Rather it said that it was not suggesting that School Board members were anything other than dedicated public servants striving to preside -- provide their district with quality education within their limited budget. The Wisconsin Court made it clear that that defect it saw was an institutional perspective. It did so by analyzing the methods of review available to the teachers. It noted that under common law certiorari or by complaint to the Employment Relations Commission, any substantive violation of law was curable, and review it to determine whether or not the decision was arbitrary. But the Court said neither of these methods could replace an impartial decision maker in the first instance.
William H. Rehnquist: When you say neither of these methods, Mr. Walker, you mentioned the common law of writ of certiorari, then what was the other method?
Jack D. Walker: The other method, Justice Rehnquist, described by the Wisconsin Supreme Court is by complaint to the Employment Relations Commission, and in its discussion of that relief the Court noted specifically that the Employment Relations Commission would overturn any discharge which was based on an anti-union motive, even if there was also a good reason for discharge.
William H. Rehnquist: But the teachers have gone directly onto Court where they sued for breach of contract?
Jack D. Walker: They could have done so and the Wisconsin Supreme Court did not directly allude to that, although we had mentioned it. They would have had two methods of suing for breach of contract, at least two. One under Wisconsin law, the Employment Relations Commission cannot only hear normal prohibited practices, but may also entertain suits for breach of collective bargaining agreements and the teachers could probably could have sued in Court on that or in Court on the individual contracts, and did not do any of those things.
Speaker: (Inaudible) I take it is de novo, would not be on a record made before the School Board?
Jack D. Walker: No, not breach of contract or --
Speaker: (Inaudible)
Jack D. Walker: It would be de novo and would not review a record with respect to the issues involved. The Court said that neither -- none of the available avenues of review would be satisfactory constitutionally because --
Speaker: (Inaudible) Administrative Board did not make a trial, would they be bound to give the School Board judgments on difference or would abort?
Jack D. Walker: None whatsoever, the juri --
Speaker: -- be use of digression or would it be just --
Jack D. Walker: Completely de novo before the Employment Relations Commission exactly as it is with the National Labor Relations Board, it is exactly the same theory.
William H. Rehnquist: Just as if it were a private employer’s whose action were being reviewed?
Jack D. Walker: Just exactly and particularly, under Wisconsin law, as I have said even if there is a good reason for discharge, if any one of the motives is an anti-union motive, the Employment Relations Commission can void the discharge.
John Paul Stevens: But anti-union motive is a part of the cause of action there? It would have to approve an anti-union motive?
Jack D. Walker: Yes.
John Paul Stevens: Which they do not have to prove if they are right in this case?
Jack D. Walker: If that is --
John Paul Stevens: (Voice Overlap) institution incapacity --
Jack D. Walker: Under the Wisconsin decision, the anti-union motive was irrelevant really, although because of the available review under WERC, although the respondents wish in effect to realign the jurisdiction of the question of the anti-union motive and take it away from the Employment Relations Commission. But in this case under the Wisconsin decision, the issue as I am about to get to is whether another course of action substantively lawful, such as the Wisconsin Court listed offering to go to binding arbitration over the entire contract matter, or attempting to seek an injunction or doing nothing, just continuing to bargain during the strike. This proceeding is to decide whether one of those courses of action would have been more reasonable, although under State law the Wisconsin Court -- under State law the Wisconsin Court made it clear that those choices were discretionary with the School Board.
Potter Stewart: As I understood the opinion of the Supreme Court of Wisconsin, an added (ph) union motive on behalf of the Hortonville Joint School District, is no part of what needed to be proved, it was no part of their decision. It was simply their decision is, you tell me if I am wrong was that the Hortonville Board was constitutionally incapable in their view under the Fourteenth Amendment of assessing these terminations -- of effecting these terminations?
Jack D. Walker: Yes, because the School Board as an elective body had interest --
Potter Stewart: Had negotiated with --
Jack D. Walker: Had negotiated and had an interest in how to reopen the school.
Potter Stewart: (Inaudible) per se constitutionally incapable of terminating these employments, is that not right?
Jack D. Walker: That is what was held. The Court itself recognized that this disposition was not ideal because in fact the Court would or might have to make policy decisions better left to an agency. In Wisconsin, and I think elsewhere, school districts have historically and traditionally have been directed by lay School Boards, elected by and directly responsible to taxpayers, parents and the general public and responsible for all phases of education, financing curriculum, the employment of teachers. This grouping of policy-making functions has always been expected not only by parents and taxpayers, but also by teachers in their employment relationships.
Warren E. Burger: In the Wisconsin Supreme Court opinion as prohibiting the School Board from making individualized determinations for dismiss of teacher, particular teacher, for cause?
Jack D. Walker: In future cases? Yes, I do believe this decision can very well go beyond the strike situation.
Warren E. Burger: And when it was intoxicated in the courtroom, the School Board could refer charges, but they would have to refer it under this opinion to someone else to decide the factual and other issues?
Jack D. Walker: In fairness to decision itself, I do not think that that situation was contemplated, but I think it can occur. I think it can occur whenever for example the mere allegation that the discharge is for sex discrimination --
Warren E. Burger: Why are they less or in any way differently postured to make an impartial decision here than in the intoxication case, having in mind that there is no dispute now that the teachers were on strike, is there?
Jack D. Walker: No.
Warren E. Burger: No, so that the cause for the discharge is not challenged?
Jack D. Walker: Cause for the discharge is not challenged and that was not considered to be a factor by the Wisconsin Supreme Court, although it is by respondents.
Warren E. Burger: Fact of the matter, it could be argued at least that there is more reason to have a different and disinterested impartial trier for the intoxicated teacher than in this case because the teacher might conceivably deny the intoxication and want a hearing on that?
Jack D. Walker: Yes, and it would present a complex factual question whereas this really presents a policy question and was decided on that basis as we believe it.
John Paul Stevens: Under the reasoning of the Wisconsin Supreme Court, the Board would not be disqualified in the intoxication case because it is not a participant in the incident?
Jack D. Walker: That is correct.
John Paul Stevens: Whereas the point of the Wisconsin Supreme Court is that the Board participated in the negotiation, and therefore, lost its impartiality?
Jack D. Walker: That is a part of the analysis, yes.
Warren E. Burger: (Inaudible) the same School Board that participated in the negotiation to hire the intoxicated teacher?
Jack D. Walker: That is right and it is also the same School Board which decided that it is not good policy to have intoxi --
Warren E. Burger: What fundamental difference between negotiating with twenty-nine schoolteachers at once and negotiating with one teacher is there?
Jack D. Walker: Well, there is a slight difference which I think makes our case the stronger that the interest of the School Board in the bargaining is not a personal interest. Actually, it is institutional and it is not teacher versus School Board, it is representative of teacher versus school district as an entity. There is further insulation that is not even present in the intoxication case. The interests of employers and employees as has been noted are often adverse and as quote with the Wisconsin decision can extend beyond strikes. Employers frequently must make discharge decisions, and they are willing to do so when their decisions are subject to review and the standards of review are known. But in this case where the matter to be reviewed is not whether the discharge was substantively lawful and not arbitrary, but whether the employer’s policy should be reexamined or its prior involvement was incorrect. Employers will be made timid if not all together none-functioning and unwilling to make the sorts of policy decisions and implementations which they were elected to make. As against this policy considerations, the respondents' interest here and a different decision maker is minimum. The fact of striking has been admitted and it is admitted and settled, with striking is a cause for discharge. At the time of the discharge, these teachers were in fact not in possession of the property they now claim because they were on strike and did not have income. In addition, each of the teachers was invited to return to work not only before, but also after his discharge. The employees could have retained their property they now claim by the unilateral act of returning to work. Due Process does not require more. The respondents appear to acknowledge in their briefs before this Court that the mere location of bargaining and discharge functions is not unconstitutional. Instead, the respondents now seek to recast the opinion of the Wisconsin’s Supreme Court to create the illusion that a personal bias was involved. They assert that merely by accusing the School Board of bargaining in bad faith, they have shown that each member of the School Board was personally biased against each individual teacher. This claim should be rejected. First, because there is no concept of a justified or prohibited practice strike under Wisconsin law. Second, because in any event the state has allocated the function of determining prohibited practices both hearing and remedying them to an Employment Relations Commission and the teachers consistently and beginning at the hearing before the School Board, renounced their right to pursue that remedy. The Sixth Circuit in the Lake Michigan College case, has concluded that in this circumstances that this allocation of functions by state governments is constitutional and that there is no disqualification of a School Board for making these sorts of decisions. The Wisconsin law contemplates just what the Federal Labor law contemplates in private employment. The jurisdiction over not only what is an unfair labor practice, but what effect does an unfair labor practice have on a strike as with a specialized agency, and it is not up to the determination merely by allegation of the striking employees. Any claim of sex discrimination or any claim that the discharge has been based on an anti-union motivation would disqualify an employer if the respondents' claim in this case is acknowledged. Recently, Wisconsin Circuit Court in fact has applied the Hortonville decision, in a matter which is unfortunately not reported anywhere, to a sex discrimination case, holding that merely because a female employee has filed a sex discrimination charge with a state agency, that the University of Wisconsin Board of Regions was thereafter disqualified from considering her termination of employment and instead a Wisconsin Circuit Court would have to consider her termination of employment. We think in effect that since the teachers here have ignored both their opportunities to return to work before and after their discharge and replacement, and have ignored their substantive right to pursue claims of wrongdoing before State Agency having jurisdiction to remedy them and have instead pursued only their view of a policy neutral or policy neuter, decision maker as an end in itself and not as a means against the protection of an arbitrary taking of property or substance of error. We believe that they have done this in order to obtain not merely the substantive right to strike, but the substantive right to strike without being replaced. We believe that procedural Due Process does not contemplate the change in substantives rights of this magnitude. Thank you.
Lewis F. Powell, Jr.: May I ask you a question before you sit down? Does the State Labor Board after a complaint been filed, have authority to award back pay for teachers who have been discharged?
Jack D. Walker: Oh! Certainly, yes, it has. Its jurisdiction is exactly the same as, if not more extensive than the National Labor Relations Board.
Potter Stewart: (Inaudible) be a statement or back pay or, and maybe other things?
Jack D. Walker: And maybe many other things. There is a recent case in fact, pardon me I do not have it, it is not cited in the brief and it is unfortunately not in this list, yes it is. The Employment Relations Commission against the City of Evansville, is in even more recent description of Employment Relations Commission of powers and it is 69 Wisconsin 2nd 140.
Byron R. White: Where do you go in Wisconsin, if you do not claim any anti-union bias or anything, but you just claim a breach of contract in the sense that the employer fired me because he claimed I was out, that I was on strike and did not work, he made a mistake, I was not on strike?
Jack D. Walker: There are several avenues. The one noted by the Wisconsin Supreme Court was by petition for common law writ of certiorari, which -- in which the Court would decide whether the decision was reasonable, represented the employer’s judgment and not its will, and make sure it was not arbitrary. You could in addition, sue for breach of contract, either the individual written contract or for breach of the collective bargaining agreement as in this case and in the case of the suing for breach of a collective bargaining agreement, you can sue before the Employment Relations Commission as well, and the standard is just cause.
Byron R. White: I take it your position is that if a -- that teachers could be fired without any hearing whatsoever and even by a bias Board as long as immediately they could go into a court and have the entire matter de novo before an unbiased decision making?
Jack D. Walker: I think obviously it does not necessarily to go that far because there was a hearing and we do not believe there is even a claim of personal bias, but certainly there is de novo determination of the only justification that the union has made or that the teachers have made and had his reviewable de novo. And regardless of that in circumstances where the public school is closed we do believe that it would have been possible to terminate and replace without a hearing in this case, but in any event a record hearing was held.
Warren E. Burger: Mr. Friebert.
Lewis F. Powell, Jr.: Before you commence, how many teachers in the school system altogether?
Jack D. Walker: I do not know how many in the system, the number involved in the strike are I believe eighty-six or eighty-eight teachers.
Lewis F. Powell, Jr.: (Inaudible) school district as I have read the brief, did I not?
Jack D. Walker: I do not -- that, that is the number involved in this litigation.
Lewis F. Powell, Jr.: (Inaudible) involved in this litigation, eighty-five to eighty-eight?
Jack D. Walker: I would like to pick-up immediately on the inquiry of Mr. Justice White. If the School Board’s position before this Court is that we are entitled to de novo review all over the place, then it should be no concern of this Court how the Wisconsin Supreme Court gives us our de novo review. If on the other hand, they concede that this de novo review given by the Wisconsin Supreme Court is different than the review that we would get before the WERC or certiorari breach of contract, then we have the Due Process question which we claim in this case.
Speaker: [Inaudible]
Jack D. Walker: No, it was not tried, and it is not required to be tried under Wisconsin law. The Wisconsin Supreme Court said none of these remedies are exclusive. The Statutes says that, 111.07 says that going to WERC is not an exclusive remedy. There are no exclusive remedies. The Wisconsin Supreme Court did say however --
Byron R. White: The Wisconsin Supreme Court at least implicitly said these other remedies are not adequate too, did they not?
Jack D. Walker: That is correct. They are not adequate, and that is the point that I think is significant. We do have de novo review all over the place on various aspects, but not the kind of de novo review that we seek in this case and the reason is that the issue is not merely whether a strike has been committed by the teachers. Under Wisconsin law, unlike the Federal law, where Congress said the penalty for striking is discharge, the legislature of Wisconsin gave no penalty. They just said striking is prohibited, a word taken out of the labor context as a prohibited practice like any other prohibited practice --
William H. Rehnquist: Well, you are not suggesting that a private employer under Federal law has to fire a striker or an employee who is drunk?
Jack D. Walker: He sure does not, and that is --
Byron R. White: Permitted to, but he is not required?
Jack D. Walker: He is not required to and neither is the School Board. So, the issue is under Wisconsin law and it is a Wisconsin state ground that the penalty must be reasonable, taking into account all of the circumstances of the case, and that is precisely the Wisconsin Supreme Court said. In taking into account, the determination of reasonable penalty is not as counsel has stated, that a Court is going to decide an order of School Board to engage in arbitration or engage in mediation or to go into further bargaining, that is not the point.